DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 1 February 2021 and the Applicant’s response filed on 4 January 2021.
This office action is made Non Final.
Claims 1, 4, 6, 8, 11, 14, 16 and 18 have been amended.
The objection to the drawings, the 112b rejections, and the claim objections from the previous office action have been withdrawn as necessitated by the amendment.
Claims 1-4, 6-14, 16-20 are pending. Claims 1, 8, 11, and 18 are independent claims.

Drawings
The drawings filed 3/31/2020 have now been accepted in response to the filing of the substitute specification filed on 1/4/2021.

Specification
The substitute specification filed on 1/4/2021 has been accepted and entered.

Claim Interpretation
The limitations of Claims 8, 11, 18 no longer invoke 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) in response to Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the limitation “a database comprising a non-transitory computer readable storage medium storing a set of fields…” However, the Examiner was unable to find full support for the amended limitations after an initial review. None of the cited paragraphs state or teach that that a database comprises any form of median. Paragraph 0030 discloses a server provides a database. 0030 does not disclose the database comprising a medium, but discloses a server comprises a database. 0045 discloses the storage device stores a database. Thus, 0045 does not disclose the 
Any claim not specifically addressed, above, is being rejected as its failure to overcome the incorporated deficiencies of a claim upon which is depends on.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Rayson et al (US 5761689, 1998) in further view of Kamvar et al (US 20050283468; 2005)
As per independent claim 8, Rayson et al discloses a method comprising:
receiving a request for loading a previously stored electronic item at a client application running on a client device, the first client application configured to present the electronic item using a first software application hosted by a product platform, the electronic item stored by the product platform (Note: The term “product platform” is not defined in the claims nor clearly defined in the specification; therefore, the broadest reasonable interpretation is applied. In addition, the language does not explicitly distinguish that the client device and the product platform are different devices. Therefore, the client device and product platform could be the same. In addition, the claim language does not explicitly distinguished that the first client application and the first software application are different. Therefore, the broadest reasonable interpretation is applied. Thus, the first client and the first software app could the same.  Thus, Col 3, lines 16-20; Col 10, lines 16-18; Claim 23: Discloses if the user opened an existing document within the word processing application on the user’s computer. Col 3, line 19 discloses the computer comprising a storage for storing document. It is also commonly known for user’s to open existing, stored documents within the word processing system. Since the art discloses the user has the functionality to open an document onto the user’s computer and that documents are stored on the machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that when the user was opening the document from storage, the user was obtaining the local stored copy of the document to be loaded onto their local word 
retrieving content for the electronic item from the product platform, rendering the content of the electronic item on a display of the client device; (As stated above, the term “product platform” is not defined in the claims nor clearly defined in the specification; therefore, the broadest reasonable interpretation is applied. Col 1, line 66 – Col 2, line 2; Col 2, lines 2-3; Col 3, lines 17-20; Col 4, lines 22-25; Col 5, lines 14-17; Col 6, lines 52-55; Claim 23: Using the computer, the user inputs text using the input units of the computer (e.g. keyboard) in which the computer transmits the entered text into the document wherein inputted text is displayed in the document)
the content comprising a field identifier for a field; (“Field identifier” is not clearly explained within the claim; therefore the broadest reasonable interpretation is applied.  Col 1, line 66 – Col 2, line 2; Col 5, lines 9-17; Claim 1, 23: Determines if one of the word/text the user inputs corresponds an entry in the autocorrect list. The word/text that corresponds to any of the entries in the autocorrect list is viewed as a field identifier for a field)
forwarding the field identifier to… a field management system; the field management system storing a formula associated with the field identifier (The term “field management system” is not defined in the claims nor clearly defined in the specification; therefore, the broadest reasonable interpretation is applied. Col 5, lines 9-10: Each word/text is sent/retrieved by an autocorrect engine that determines characters entered by the user on keyboard 16 correspond to any of the entries within the autocorrect list stored on the computer/system.)
in response to receiving the field identifier, compute the result of the formula and provide the first result of the formula to the client application, receiving a result of a formula associated with the field identifier from the field management system; and rendering the result of the formula associated with the field identifier in line with the content of the electronic item. 
in response to receiving the request for loading the previously stored item: perform the steps of retrieving, rendering, forwarding, receiving, rendering. (Rayson discloses these limitations occurring when the document is displayed and user is entering text into the document as explained above. Col 10, lines 16-20 discloses if a document has already been open (i.e. opened a document). Also, the Examiner explained above that opening a document from storage is a form of requesting a previously stored electronic item. Furthermore, it is implicit that Rayson could not perform the steps of retrieve content for the item, rendering the content, forward the field identifier, receiving a result and rendering the result without first opening the document from storage. Thus, is implicit that the document has to be obtained from storage, opened, and displayed to the user before any of the mentioned steps can occur. Thus, Rayson teaches the steps occurring in response to the request.)
However, the cited art fails to disclose forwarding the field identifier to the field management server of a field management system and the server comprising a processor and medium configured to in response to the receiving the field identifier, compute the first result of the formula, and provide the first result of the formula to the client application. However, Kamvar et al discloses the auto-complete (form of auto-correct) functionality stored at a server instead on the user’s local device. Word/text is sent/retrieved to the autocomplete server, from the client, that determines character/text entered by the user correspond to any of the entries within the dictionary associated with the autocomplete server. If the entry made by the user corresponds to one of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with Kamvar et al since it would have provided the benefit of speeding up a desired search by anticipating a user's request. 
As stated above, the combination of the cited art discloses the field management system server is configured to: in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application. However, the cited art failed to disclose “in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a second result of the formula, and provide the second result of the result of the different (second) client application” as stated in lines 21-23 of Claim 8. However, lines 21-23 recite similar limitations previously presented in limitations of in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application, but with a different/second application, result, and client.  Therefore, lines 21-23 recite similar limitations previously presented in other limitations of Claim 8 with new, arbitrary limitation(s) of in response to receiving the field identifier from a different (second) client 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a second result of the formula, and provide the second result of the result of the different (second) client application given the knowledge to use the steps in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application, because it was obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention that the steps may be replicated to gain repeated benefit of allowing the flexibility of different applications on different devices to perform the same functionality.

As per dependent claim 9, Rayson et al discloses requesting the field management system to provide an updated result when the formula associated with the field identifier is updated; receiving the updated result from the field management system; and updating the result of the formula associated with the field with the updated result. (Col 8, lines 50-58; Col 3, lines14-18: Discloses the ability to change/edit the formula/definition of an entry by loading the autocorrect dialog box and selecting the 
Furthermore, based on the rejection of Claim 8 and the rationale incorporated, Kamvar et al discloses a server. Kamvar discloses autocorrect dictionaries which are checked for corresponding entries based on received user input (0048) For example, the user input “Bri” is sent to the server and checked by the server against its dictionaries to determine if any entries start/include “Bri”. Kamvar discloses similar functionality as Rayson, which was done on the client, wherein Kamvar does it on a server.  Furthermore, Kamvar discloses a client/server architecture in a networked environment (FIG 3; 0023, 0024) . It was well-known to one of ordinary skilled in the art at the time of Applicant’s invention that the functionality of a client/server architecture is applicable and interchangeable between a client and a server since there is no real significant differences between the processing abilities of a client and a server. In addition, one of ordinary skill in the art would not see any reason why certain data processing techniques, once taught, cannot or should not be applied to either the client or server side of a system. Each side contains a data processing unit and techniques for one processing unit may very well be applicable to other data processing units; therefore, a program tailored to be executed on a client can also be executed on a server and vice versa.

As per independent claim 18, Claim 18 recites similar limitations as in Claim 8 and is rejected under similar rationale.
As per dependent claim 19, Claim 19 recites similar limitations as in Claim 9 and is rejected under similar rationale.

Claim 10 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Rayson in further view of Kamvar et al in further view of Christiansen et al (US 20070055926, 2007)
 As per dependent claim 10, Kamvar discloses a server; however, the cited art fails to specifically disclose forwarding a user account identifier to the field management system server along with the field identifier; and receiving the result of the formula associated with the field identifier from the field management system server only if a user account corresponding to the user account identifier is permitted to access the field. However, Christiansen et al discloses users can only obtain certain data from the database and importing/downloading that data into their document if they have the permissions to download that data . 0032 states “If desired, the user can then upload the annotation to the annotation database 120. One or more of the other user systems 110 that have access rights can then download the annotation for use with their own copy of the electronic document”  0030 discloses that the annotation database is connected to a server wherein in the server and annotation data can be the same device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that in order to determine if the user had the correct access right to the download the data, the user permission/access rights had to be obtained by the database and the obtain user access right are compared with the assigned access rights of the data in which the database could determine if the user had the correct access rights.  This would provide the benefit of stopping the spread of private data from being shared from unauthorized users.
It would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to have modified the cited art with Christiansen since it would had provided the benefit of adding access right in order to control who is able to obtain certain stored data to increase the security of the data. 
As per dependent claim 20, Claim 20 recites similar limitations as in Claim 10 and is rejected under similar rationale.

Allowable Subject Matter
Claims 1-4, 6-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s filed remarks on 9/16/2020 for claims 1-7 were persuasive and none of the cited prior art(s) teach the amended claimed invention as a whole.

st paragraph, and/or claim objections set forth in this Office action.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
	On pages 13-15 in regards to independent claim 8, Applicant argues that the cited references Rayson and Kamvar does not teach the amended claim. Applicant argues that Rayson does not describe forwarding a field identifier and receiving a corresponding computed result "in response to receiving the request for loading the previously stored electronic item". Furthermore, Applicant argues neither Rayson nor Kamvar teach or suggest at least a field management server that "compute[s] a second result of the formula and provide[s] the second result to the different client application" in response to "receiving the field identifier from a different client application running on a different client device”. However, the Examiner disagrees. 
In regards to the limitation(s) /subject matter, “"compute[s] a second result of the formula and provide[s] the second result to the different client application" in response to "receiving the field identifier from a different client application running on a different client device”, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them 
Furthermore, based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Rayson does not teach the limitation by merely summarizing Rayson and allegedly concludes that Rayson does not teach the limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of Rayson by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how Rayson is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating Rayson, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Furthermore, the Examiner respectfully states that the combination of Rayson and Kamvar was used to teach the argued limitations of Claim 8, not Cuban Rayson. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, Rayson discloses the subject matter in response to receiving the field identifier, compute the result of the formula and provide the first result of the formula to the client application, receiving a result of a formula associated with the field identifier from the field management system; and rendering the result of the formula associated with the field identifier in line with the content of the electronic item. Col 5, lines 9-10 of Rayson discloses that each word/text is sent/retrieved by an autocorrect engine that determines characters entered by the user on keyboard 16 correspond to any of the 
 In addition, Rayson teaches the subject matter of in response to receiving the request for loading the previously stored item: perform the steps of retrieving, rendering, forwarding, receiving, rendering. The Examiner respectfully states that Rayson discloses these limitations occurring when the document is displayed and user is entering text into the document as explained above. Col 10, lines 16-20 discloses if a document has already been open (i.e. opened a document). Also, the Examiner explained above that opening a document from storage is a form of requesting a previously stored electronic item. Furthermore, it is implicit that Rayson could not perform the steps of retrieve content for the item, rendering the content, forward the field identifier, receiving a result and rendering the result without first opening the document from storage. Thus, is implicit that the document has to be obtained from storage, opened, and displayed to the user before any of the mentioned steps can occur. Thus, Rayson teaches the steps occurring in response to the request.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with Kamvar et al since it would have provided the benefit of speeding up a desired search by anticipating a user's request. 
As stated above, the combination of the cited art discloses the field management system server is configured to: in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application. However, the cited art failed to disclose “in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a second result of the formula, and provide the second result of the result of the different (second) client application” as stated in lines 21-23 of Claim 8. However, lines 21-23 recite similar limitations previously presented in limitations of in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application, but with a different/second application, result, and client.  Therefore, lines 21-23 recite similar limitations previously presented in other limitations of Claim 8 with new, arbitrary limitation(s) of in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a second result of the formula, and provide the second result of the result of the different (second) client application that repeats the functionality of the steps of in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in response to receiving the field identifier from a different (second) client application on a different (second) client device, compute a second result of the formula, and provide the second result of the result of the different (second) client application given the knowledge to use the steps in response to receiving the field identifier from a first client application (on a first client device), compute the first result of the formula, and provide the first result of the result of the client application, because it was obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention that the steps may be replicated to gain 
Therefore, the cited art teaches the argued limitations.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the supervisor signing this action, William Bashore, can be reached on 571-272-4088.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177


					/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175